OPINION — AG — **** ELECTION OF DISTRICT JUDGE — WITHDRAWAL OF OPPOSING CANDIDATE **** IN A NON PARTISAN ELECTION FOR DISTRICT JUDGE WHERE THREE CANDIDATE WERE IN THE FIRST PRIMARY THE CANDIDATE RECEIVING THE SECOND HIGHEST NUMBER OF VOTES CAN EFFECTIVELY WITHDRAW WITHIN FIVE DAYS AFTER SAID PRIMARY. SUCH WITHDRAWAL RESULTS IN THE ELECTION OF THE CANDIDATE RECEIVING THE HIGHEST NUMBER OF VOTES IN THE PRIMARY AND IT IS NOT NECESSARY TO PLACE HIS NAME UPON THE BALLOT FOR THE GENERAL ELECTION IN NOVEMBER. CITE: 26 Ohio St. 1969 Supp., 1621 [26-1621](C), 26 Ohio St. 1969 Supp., 163 [26-163] (W. J. MONROE)